DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 08/19/2019 has been entered. Claim 1 has been amended and claim 33 is newly added. Thus, claims 15-33 are currently pending and are under examination.

Withdrawn Objections
	Amendment to claim 1 and Applicant’s arguments with respect to US’220 in view of the amendment have been considered and were found persuasive. Accordingly, the 103 rejection over US’220 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation not greater than 1.6, and the claim also recites not greater than 1.5 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-22, 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boll (Boll, W. et al. Patent number CA2213025C).
Regarding claims 15-21 and 30, Boll teaches in Fig. 1 a process for the synthesis of methanol from natural gas feedstock, the process comprising: reforming said natural gas feedstock line 4 by steam and oxygen (lines 5-6) in reformer 1, thereby obtaining a synthesis gas 8; compressing said synthesis gas to a synthesis pressure using compressor 12; reacting said synthesis gas at said synthesis pressure in reactor 22, thereby obtaining crude methanol 26; subjecting said crude methanol to separation in condenser 30, thereby obtaining a liquid stream of methanol 31 and unreacted synthesis gas 32; and subjecting part of said unreacted synthesis gas 33 to a hydrogen recovery step 15; wherein: 
the synthesis gas obtained from conversion of said natural gas contains carbon oxides and hydrogen in a stoichiometric molar ratio (H2-CO2)/(CO+CO2) of 1.3 to 1.9 (page 2, last para);
prior to said reacting step, said stoichiometric molar ratio (H2-CO2)/(CO+CO2) is elevated to a value of 1.95 to 2.2 (page 3, 5th para) by mixing the synthesis gas with a hydrogen-containing stream 14 obtained from said hydrogen recovery step 15. 
	
	Regarding claims 15 and 33, Boll fails to teach that part of the unreacted synthesis gas subjected to the hydrogen recovery step is at least 50%(vol) (claim 15) or at least about 70%(vol) (claim 33) of the total volume of the unreacted synthesis gas obtained from said separation step. However, determining the amount of unreacted synthesis gas that is needed in the hydrogen recovery step would be within the purview of a skilled artisan. As taught by Boll, the purge gas quantity (equivalent to the unreacted synthesis gas subjected to the hydrogen recovery system via line 33) contains at least the amount of hydrogen required for the necessary increase of the stoichiometric number of the raw synthesis gas for methanol production (page 3, last para). Hence, a skilled artisan would have been able to determine through routine optimization the necessary amount of the purge stream needed to recover hydrogen and to increase the stoichiometric number from 1.3-1.9 to 1.95-2.2. Since the instantly claimed stoichiometric number of the synthesis gas overlaps with that of Boll’s, both before and after the addition of the recovered hydrogen, a skilled artisan would have arrived at the claimed amount of the unreacted synthesis gas subjected to the hydrogen recovery step.  
Regarding claim 28, Boll teaches that the hydrogen recovery step includes a pressure swing adsorption process (page 4, last para.).
	Regarding claim 29, Boll teaches that admixing hydrogen recovered via line 14 and recycled unreacted synthesis gas line 18 requires a compressor (page 7, 2nd para.), hence hydrogen line 14 gets mixed with synthesis gas 11 at the intermediate stage of compressor 12 and the compressor for admixing lines 14 and 18.
Regarding claim 32, Applicant disclose on page 7 of the specification that the instantly claimed “small scale” refers to a production of methanol in crude not greater than 100 MTPD (metric tons per day). Boll teaches that the examples are directed to the production of 1000 tons methanol per day (page 7, 3rd para.). However, a skilled artisan would scale down the process and would still have the reasonable expectation of success in obtaining methanol. MPEP § 2144.04(IV) states that changes in size is one of common practices which the court has held normally require only ordinary skill in the art and hence considered routine expedients.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to synthesize methanol from a hydrocarbon feedstock, the process comprising: converting said hydrocarbon feedstock, thereby obtaining an amount of a synthesis gas; compressing said amount of the synthesis gas to a synthesis pressure; reacting said synthesis gas at said synthesis pressure, thereby obtaining crude methanol; subjecting said crude methanol to separation, thereby obtaining a liquid stream of methanol and unreacted synthesis gas; and subjecting at least part of said unreacted synthesis gas to a hydrogen recovery step; wherein: the synthesis gas obtained from conversion of said hydrocarbon feedstock contains carbon oxides and hydrogen in a stoichiometric molar ratio (H2-CO2)/(CO+CO2) lower than 1.7; prior to said reacting step, said stoichiometric molar ratio (H2-CO2)/(CO+CO2) is elevated to a value of at least 1.9 by mixing the synthesis gas with a hydrogen-containing stream obtained from said hydrogen recovery step; and said part of unreacted synthesis subjected to said hydrogen recovery step is at least 50%(vol) of the total amount of the unreacted synthesis gas obtained from said separation step in view of the teachings of Boll.

Claims 23-24 and 26-27 are newly rejected under 35 U.S.C. 103 as being unpatentable over Boll (Boll, W. et al. Patent number CA2213025C) as applied to Claims 15-22, 28-30 and 32-33 above, and further in view of Wang (Wang, D. et al. Patent application publication number US2003/0153632A1; cited in Office Action 02/23/2021). 
The teaching of Boll has been set forth above, however the reference fails to teach or suggest that the process further comprises a de-oxidation step prior to compression step of Claims 23-24 and 23-27. The deficiency is however cured by Wang.
Regarding Claims 23 and 26, Wang teaches a process for obtaining synthesis gas from natural gas and oxygen and/steam ([0003]) and de-oxygenating synthesis gas to remove unreacted oxygen (see Fig. 1) followed by using synthesis gas in methanol production ([0009]). Wang teaches that one way for removing unreacted oxygen is by reacting hydrogen with oxygen to give water (eqn. 5 in [0019]). Accordingly a skilled artisan would have been motivated to mix hydrogen-containing stream of Boll with the synthesis-gas prior to de-oxidation step as in Claim 26 with a reasonable expectation of success in reducing the amount of unreacted oxygen.
Regarding Claim 24, because Wang teaches every limitation of forming synthesis gas from hydrogen feedstock followed by de-oxygenation step as instantly claimed, the oxygen-depleted synthesis gas necessarily contains less than 300 ppm of oxygen.
Regarding Claim 27, Boll further teaches in Fig. 1 the process comprising splitting unreacted synthesis gas 32 into a first portion 33 that is subjected to said hydrogen recovery step 15, and a second portion 18 that mixes with the synthesis gas 11 that originates from reforming natural gas. A skilled artisan would thus mix the synthesis gas prior to said step of de-oxidation as taught by Wang and would still have a reasonable expectation of success in obtaining an oxygen depleted synthesis gas.
Wang teaches that the presence of unreacted oxygen in synthesis gas can lead to decrease in efficiency of the downstream process ([0016]). Thus a skilled artisan would have been motivated to use the methods of Wang in de-oxygenating synthesis gas prior to compression step and methanol reaction step of Boll with a reasonable expectation of success in removing unreacted oxygen from the synthesis gas that is obtained by partial oxidation of hydrocarbon feedstock.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a de-oxygenation step of synthesis gas prior to compressing step in view of the combination of Boll and Wang.
Claim 25 is newly rejected under 35 U.S.C. 103 as being unpatentable over Boll (Boll, W. et al. Patent number CA2213025C) as applied to Claims 15-22, 28-30 and 32-33 above, and further in view of Fitzpatrick (Fitzpatrick, T. J. Patent application publication number US2009/0018220A1; cited in Office Action 02/23/2021). 
The teachings of Boll have been set forth above.
Regarding claim 25, while Boll teaches the recovery of hydrogen using pressure swing adsorption process, the reference fails to teach recovery of hydrogen using a permeation process through a membrane. This deficiency is cured by Fitzpatrick.
Fitzpatrick teaches in Fig. 1 a process for the production of methanol by converting hydrocarbon feedstock (such as natural gas) to obtain synthesis gas; compressing synthesis gas; reacting synthesis gas to obtain crude methanol; subjecting methanol to separation to obtain methanol and unreacted synthesis gas; and subjecting unreacted synthesis gas to hydrogen recovery and mixing recovered hydrogen to the synthesis gas prior to reaction to methanol to increase the stoichiometric amount. Fitzpatrick further teaches in [0026] that hydrogen can be recovered using different methods such as pressure swing absorption (as in Boll) or membrane hydrogen recovery unit, which is known to a skilled artisan as being conducted via permeation process.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Both Boll and Fitzpatrick are drawn to the production methanol from hydrocarbon feedstock and both teach recovery of hydrogen to subject hydrogen for the increase of the stoichiometric amount in the synthesis gas. Thus, a simple substitution of Boll’s hydrogen recovery method, partial swing absorption, with that of Fitzpatrick (permeation process through membrane) would yield nothing more than the recovered hydrogen.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in recovering hydrogen via permeation process through membrane in the process for the production of methanol from hydrocarbon feedstock in view of the combination of Boll and Fitzpatrick.

Claim 31 is newly rejected under 35 U.S.C. 103 as being unpatentable over Boll (Boll, W. et al. Patent number CA2213025C) as applied to Claims 15-22, 28-30 and 32-33 above, and further in view of Kopetsch (Kopetsch, H. et al. International publication WO2017/157530A1, Effectively filed Mar. 16, 2016; cited in Office Action 02/23/2021). 
The teachings of Boll have been set forth above.
Regarding claim 31, Boll fails to teach or suggest subjecting the unreacted synthesis gas obtained from separation step to a water washing in order to remove traces of methanol prior to said hydrogen recovery step. The deficiency is cured by Kopetsch.
Kopetsch teaches on pages 3-4 the production of methanol from synthesis gas, the process comprising the following:

    PNG
    media_image1.png
    166
    1197
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    833
    720
    media_image2.png
    Greyscale

The limitation of Claim 31 is taught in steps (h)-(i) of Kopetsch. Furthermore, Kopetsch teaches that the liberation of the purge stream (equivalent to the instantly claimed unreacted synthesis gas stream) from methanol residues in the washing device advantageously cooperates with the hydrogen separation device and thus increasing its service life. Accordingly, a skilled artisan would have been motivated to use the methods of Kopetsch in the process of Boll with a reasonable expectation of success in washing away any methanol residue from the unreacted synthesis gas after separation step but prior to the hydrogen recovery step.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in removing any traces of methanol from unreacted synthesis gas stream after the separation step but prior to the hydrogen recovery step in view of the combination of Boll and Kopetsch.


Conclusion
Claims 15-33 stand rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622